DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment filed December 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the radial direction (or clearance angle) was not, at the time of filing, represented as the angular notation now present in Figure 9.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a clearance in a radial direction around the opening and a linear direction parallel to a flat surface from which the pressure insert extends” as recited in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed December 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the radial direction (or clearance angle) was not, at the time of filing, represented as the angular notation now present in Figure 9 and was also not disclosed as being described as the detail number now recited in the paragraph bridging pages 12-13 of the description.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18-21 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “a single depression having an annular surface in at least the top surface” in Lines 2-3.  The specification at the time of filing does not provide support for the annular surface in anything more than the top side of the insert.  That is, the annular surface is recited in the singular and the statement that it is in at least the top side suggests that the annular surface may extend beyond the top surface.  This is new matter.  Appropriate correction required.
Claim 28 recites “the angular clearance between the pressure insert and the clamping element in the radial direction around the opening is a maximum of 5 degrees.”  The specification at the time of filing does not provide support for the clearance in the radial direction being “around the opening.”  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a single depression having an annular surface in at least the top surface” in Lines 2-3.  It is unclear whether the annular surface may extend into other surfaces or if this is meant to be something along the line of a first annular surface in a top side and the possibility of a second annular surface oppositely arranged.  Appropriate correction required.
Claim 16 recites “a top surface adjacent to the insert seat, and, remote from the insert seat” in Lines 4-6.  It is unclear how the top surface is considered both adjacent and remote from the insert seat.  The terms seem to conflict with one another.  Appropriate correction required.
Claim 26 recites the limitation "an angular clearance in a radial direction around the opening and a linear direction parallel to a flat surface of the clamping element from which the pressure insert extends" in Lines 3-5.  It is unclear how the clearance in the radial direction is being measured around the opening and whether the clearance is also in the linear direction.  For the linear direction, it is unclear where the flat surface is located on the clamping element.  It is not clear what constitutes these directions.  Appropriate correction required.
Claim 28 recites “the angular clearance between the pressure insert and the clamping element in the radial direction around the opening is a maximum of 5 degrees.”  It is unclear how the clearance in the radial direction is being measured between the two components and how the phrase “around the opening” limits the clearance limitation.  Appropriate correction required.
Claim 30 recites “a single depression having an annular surface in the underside” in Line 2.  It is unclear how this recitation interacts with the a single depression having an annular surface in at least the top side.  Moreover, because a single depression having an annular surface in the top side is recited as being in at least the top side, it is unclear if the same depression and annular surface is meant to extend to the underside or not.  In the event this is a separate depression and annular surface, Examiner suggests referring to a first depression in claim 16 and then a second depression in claim 30.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-21, 23-25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2005/0186039 A1) in view of Henzler et al. (US Pub. No. 2014/0294520 A1).
(Claim 16) Muller et al. (“Muller”) discloses a tool system (Figs. 2, 5).  The tool system includes a cutting insert (10) having a top side and an underside (Figs. 1, 2, 7-12; ¶ 0013) with a single depression (11, 12) having an annular surface (11, 12) in the top side (Figs. 1, 2; ¶ 0013), and a tool holder (14), which has an insert seat (Fig. 2) for receiving the cutting insert (10).  The tool holder further includes a top surface adjacent to the insert seat and remote from the insert seat (Fig. 2- at least as best understood).  A clamping element (16) includes an opening for receiving a clamping screw having a guiding portion (17; Fig. 2), a face (Fig. 2 surface that contacts apparent incline of tool holder) and a projection (15; Fig. 5 surface contacting depression).  The projection (15) of the clamping element has an annular surface (¶ 0029; Fig. 5).  The annular surface of the clamping element and the annular surface of the cutting insert abut each other in an interlocking manner when the cutting insert is clamped (¶ 0029; Fig. 5).  The clamping element (16) opening for the screw (17) has a wall (inherent to bore for screw).  The tool system in Muller discloses a functional dimension Fx between a center of the depression and a wall of the opening for a screw (Fig. 2).  A magnitude of the functional dimension Fx, being such that, at a maximum allowable torque M of the clamping screw, the annular surface of the projection (15; Fig 5) is capable of abutting the annular surface of the depression (11) with no distance between the annularly abutting surfaces of the annular surface of the projection and the annular surface of the depression (Fig. 5; ¶¶ 0026, 0029).  There is no explicit disclosure of the clamping element opening having the wall as a stop that engages the guiding portion of the screw.  While it appears that there is a surface of the tool holder adjacent to the insert seat that has a face inclined at an obtuse angle for engaging the face of the clamping element, the reference lacks an explicit disclosure of the inclined surface and mating face as claimed.
Henzler et al. (“Henzler”) discloses a tool system (Figs. 1a-10d) including a clamping element (1) with a face (4) and mating incline (15), at an obtuse angle (Fig. 3), on the tool holder such that the shank or guiding portion of the screw abuts (in a frictional manner) against a stop of a wall of an opening in the clamping element (i.e., the wall of the opening farthest in the direction opposite to the direction in which the clamping element moves) when the screw is tightened. (¶¶ 0009, 0032; Fig. 3).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the tool system disclosed in Muller with the inclined face and corresponding arrangement on the clamping element as well as an abutting connection between the screw shank and wall of the opening in the clamping element as taught by Henzler in order to pull the insert down and back and set the distance from the opening to the clamping protrusion and avoiding “undefined forces acting on the cutting plate.”  (¶ 0032).
(Claim 18) The depression of the cutting insert has a planar bottom (Muller ¶ 0010) and the projection has a planar surface configured to abut the planar bottom of the cutting insert (Muller Fig. 5; ¶¶ 0026, 0029).
(Claim 19) The clamping element (Muller 16, 15) includes a first end and a second end (Muller Fig. 2; Henzler Fig. 3).  The projection (15) is in the region of the first end and the face (surface that contacts incline) is in the region of the second end being arranged at a distance EX from each other (Muller Figs. 2, 5; Henzler Fig. 3).
(Claim 20) The opening in the clamping element is arranged at a distance < EX/2 from the second end (Muller Fig. 2; Henzler Fig. 3).
(Claim 21) The opening in the clamping element is arranged at a distance less than 40% of EX/2 from the second end and also greater than 20% from the second end (Muller Fig. 2; Henzler Fig. 3).  That is, at least a portion of the opening in the modified Muller tool system is within 40% from the second end and at least a portion is greater than 20% from the second end.
(Claim 23) In the modified tool system, the first force vector, which acts from the projection in the direction of the second end of the clamping element has a greater magnitude than the second force vector which acts from the projection in the direction of the first end of the clamping element (Muller Fig. 5; Henzler Fig. 3).  That is, the first force vector is greater going from the first end towards the second end because the clamp is pulled in said direction due to the incline.
(Claim 24) The clamping element has a pressure insert (Muller 15) on which the projection is formed (Muller Fig. 5).
(Claim 25) The pressure insert (Muller 15) is formed of a wear-resistant material (Muller Fig. 2).  That is, the breadth of wear-resistant material is broad to the point that any material has some degree of wear resistance such that whatever material the pressure insert is made of has some wear resistance.
(Claim 29) The clamping element and the projection are capable of being formed in one piece (Muller ¶ 0026).
(Claim 30) The cutting insert is reversible and therefore has a single depression (11, 12) having an annular surface (Fig. 1) in the underside (Muller ¶ 0013).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Pub. No. 2005/0186039 A1) in view of Henzler et al. (US Pub. No. 2014/0294520 A1) further in view of Eder et al. (US Pub. No. 2004/0256608 A1).
(Claim 26) Muller does not explicitly disclose an angular clearance between the clamping element and the pressure insert.
Eder et al. (“Eder”) discloses a clamping element (16) having a groove in which the pressure insert is held with an angular clearance in the radial and linear directions (Figs. 5, 10).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Muller with a clearance in the radial and linear directions in order to center the pressure insert relative to the clamping element.
(Claims 27 and 28) There is a clearance between the pressure insert and the clamping element in the linear direction and an angular clearance in the radial direction is provided (Eder Figs. 4, 5, 10), but the amount of clearance is not explicitly disclosed.  Yet, the clearance between the clamping element and the pressure insert is a result-effective variable because it impacts seating and the pressure forces acting between the two features, which are then transferred to the cutting insert.  Therefore, it would have been obvious to provide the tool system disclosed in Eder with the linear direction clearance and radial direction clearance within the claimed ranges, respectively, in order to optimize the forces transferred to the cutting insert.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.  Applicant argues that the subject matter added to Figure 9 of the drawings in the amendment dated December 7, 2021 is supported either expressly, implicitly or inherently by the description in pages 12 and 13 of the specification as originally filed.  Additionally, Applciant contends that the Muller reference fails to disclose a single depression.  Applicant further argues that the clamping element and depression do not form an annular abutment but only line contact, which is not annular.  Applicant also contends that the Henzler reference does not disclose a single clamping depression.  Examiner disagrees.
While subject matter present in the specification at the time of filing may be added to other areas of the disclosure, this is not such a case.  There is nothing in the disclosure that indicates the angle should be measured as it is represented.  Applicant merely pointed to the pages of the specification at the time of filing that described Figure 9 for support of an alleged implicit or inherent bit of support for the added subject matter.  There is no specific area identified because no such specific bit of the disclosure actually provides that implicit or inherent bit of support as alleged.
The Muller reference discloses a single depression (11, 12).  The depression may have different areas thereof that may be distinctly identified, but both areas are part of the one depression.  Nothing in the claim prevents this interpretation.  Applicant will have to describe what is meant by singular in further detail to obviate the interpretation employed in this Action.
Figure 1 of Muller shows that the annular surface of the depression of the cutting insert is annular in shape.  Paragraph 0029 of Muller discloses that “[t]he contact zone between the pressure plate 15 and the cutting plate 10 occurs over the whole surface of the contact area in the upper clamping trough 12.  Thus at any time there is optimum force-distribution of the clamping forces over the whole surface.”  Paragraph 0029 of Muller discloses that the projection is the counter-form of the depression.  Therefore, the disclosure states that the connection is of annular abutment over the entire surface such that there is no distance between the projection and depression.
Moreover, Examiner is of the opinion that even line contact of the annular sort would read upon the claimed abutment.  The depression disclosed in Henzler is a moot issue because the Muller reference is not modified in view of the type of engagement between the protrusion and depression in Henzler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722